DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, this claim includes the term “the second station”.  Since there is no prior mention of any second station in this claim or in claim 7, which this claim depends on, there is a lack of proper antecedent basis for this term in claim 9.  It is noted that the term “a second station” does appear in the language of claim 8; however, claim 9 does not currently depend on claim 8.  This may be a typo in the dependency of the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (U.S. Publication US 2013/0301553 A1) in view of Kruys et al. (U.S. Publication US 2008/0310342 A1).
With respect to claims 1, 7, and 11, Klein discloses a system in a wireless mess network comprising engines implemented via a non-transitory machine-readable storage medium comprising instructions executable by a process to perform a method (See the abstract, page 4 paragraph 54, page 5 paragraph 67, pages 9-10 paragraphs 97-98, page 13 paragraph 118, and Figures 3, 7, and 18-19 of Klein for reference to a system including a basic service set of a wireless network that may have a mesh type configuration, including devices having modules, i.e. engines, including a processing module executing software stored in a memory).  Klein also discloses receiving, at a node in a wireless mesh network (WMN) comprising a plurality of nodes, an Ethernet packet from a station outside of the WMN, wherein the Ethernet packet includes a first (See page 4 paragraph 58 and Figures 4A-C of Klein for reference to a Station A of the BSS 110, i.e. the wireless mesh network, receiving a layer 2 Ethernet frame from a Node A in an external network 210, with the frame having an addressing scheme including a destination MAC address, i.e. DA, and a source MAC address, i.e. SA).  Klein further discloses encapsulating the Ethernet packet in a second Ethernet packet, wherein the second Ethernet packet includes a second address scheme comprising a recipient address (RA) field, a transmitter address (TA) field, a field denoting a routing protocol used for routing packets across the WMN, and fields of the first address scheme, wherein the RA field includes an address identifying an immediate recipient of the Ethernet packet, and the TA field includes an address identifying a transmitter of the Ethernet packet (See page 4 paragraph 58 and Figures 4A-C of Klein for reference to Station A encapsulating the frame into a MSDU in a frame body of an MPDU that indicates a bridging mode of operation, i.e. a routing protocol used to route the packet across the BSS WMN, as well as including an RA field indicating a BSSID or MAC address or AP 120, which is an immediate recipient of the Ethernet frame, and a TA field indicating a MAC address of Station A, which is a transmitter of the Ethernet frame).  Klein also discloses forwarding the frame through the plurality of nodes in the WMN to the destination of the Ethernet packet based on a forwarding table maintained at each of the plurality of nodes (See page 4 paragraph 58 and Figures 4A-C of Klein for reference to forwarding the frame through the devices of the BSS, i.e. Station A, AP, Station B to the destination Node B based on lookups performed on tables of the devices).  Although Klein does disclose encapsulating an Ethernet frame into a frame to be transmitted wirelessly via IEEE 802.11, Klein does not specifically disclose further encapsulating the second Ethernet packet in a IEEE 802.11 frame, wherein the frame includes a third address scheme comprising a frame recipient address (FRA) field identifying an immediate recipient of the frame in the WMN, a frame transmitter address (FTA) field identifying a transmitter of the frame in the WMN, and fields of the second address scheme, wherein the DA field and SA field are twice encapsulated in the frame.  However, Kruys et al., in the field of communications, discloses a wireless mesh network including nodes (See page 1 paragraph 12, page 1 paragraph 14 and Figure 1 of Kruys et al.) wherein a frame including the four address fields RA, TA, SA, and DA is modified, i.e. encapsulated, to include six address fields having additional fields indicating a mesh destination address (MDA), which is equivalent to a FRA as claimed, and a mesh destination address, which is equivalent to a FTA as claimed (See page 2 paragraphs 16-18 and Figure 2 of Kruys et al. to the modified frame including the six addresses including each of RA, TA, SA, DA, MDA, and MSA).  Using the additional addresses MDA and MSA has the advantage of supporting routing at the link layer of frames between devices of external network though the mesh network while maintaining compatibility with existing LAN protocol stacks (See pages 2-3 paragraphs 20-21 of Kruys et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Kruys et al., to combine further encapsulating the four address Ethernet frame of Klein into an IEEE 802.11 frame including two extra addresses, i.e. the MDA and MSA corresponding to the claimed FRA and FTA, as suggested by Klein, with the motivation 
With respect to claim 2, Klein discloses wherein the forwarding comprises: forwarding the frame to the immediate recipient for transmission to a next recipient until the frame is received by a last recipient in the WMN (See page 4 paragraph 58 and Figures 4A-C of Klein for reference to the frame being forwarded from Station A through the AP to Station B, such that it is received by the last recipient in the wireless mesh network).
With respect to claim 3, Klein discloses wherein the forwarding table comprises: the MAC address of the destination of the Ethernet packet and a corresponding Virtual Access Point (VAP) (See page 5 paragraph 61 and Figure 5 of Klein for reference to a bridging table including MAC addresses of destination nodes as well as virtual distributed bridge information, i.e. of the AP that acts as a Virtual Access Point).
With respect to claim 4, as shown above with respect to claims 1, 7, and 11, Kruys et al. renders obvious modifying a packet address scheme from a four address scheme to a six address scheme.  Kruys et al. also discloses wherein the second address scheme is changed to the third address scheme based on a forwarding table (See page 2 paragraphs 18-19 of Kruys et al. for reference to the addition of Address 5 and Address 6 being used to perform route lookup, i.e. via a table, such that the addresses are based on a forwarding table).  Thus, this claim is rendered obvious for the same reasons as applied above to claims 1, 7, and 11.
With respect to claim 5, Klein discloses wherein the first address scheme comprises a field denoting a protocol type of network data framed by the Ethernet packet, and a network data field (See page 3 paragraph 48, page 8 paragraphs 88-89, and Figure 2 of Klein for reference to the PPDU including the frame body MSDU of the encapsulated Ethernet packet, with the packet being an Ethernet packet according to the 802.3 standard that is known to define both protocol type fields and data payload fields according to the standard).
With respect to claim 6, as shown above with respect to claims 1, 7, and 11, Kruys et al. renders obvious modifying a packet address scheme from a four address scheme to a six address scheme.  Kruys et al. also discloses wherein the third address scheme comprises a frame control (FC) field, a duration field, and a sequence control field (See page 2 paragraph 17 and Figure 2 of Kruys et al. for reference to the frame format including a Frame Control field, a DUR filed, and a sequence control field in addition to the address fields).  Further, Klein teaches that the address the address of the AP may be a BSSID (See page 4 paragraph 58 of Klein).  Thus, this claim is rendered obvious for the same reasons as applied above to claims 1, 7, and 11.
	With respect to claim 8, Klein discloses wherein the destination of the Ethernet packet is a second station outside of the WMN (See page 4 paragraph 58 and Figures 4A-C of Klein for reference to the destination Node B being outside of the mesh network comprising the BSS).
	With respect to claim 9, Klein discloses wherein the second station is a device in an external network (See page 4 paragraph 58 and Figures 4A-C of Klein for reference to the destination Node B being outside of the mesh network comprising the BSS).
With respect to claim 10, Klein discloses wherein the external network is a Layer 2 network (See page 4 paragraph 54, page 4 paragraph 58, and Figures 3 and 4A-C of Klein for reference to external network being an Ethernet compliant local area network).
	With respect to claim 12, Klein discloses wherein the immediate recipient of the frame includes a mesh point (MP) in the WMN (See page 4 paragraph 54, page 4 paragraph 58, page 5 paragraph 67, and Figures 3, 4A-C, and 7 of Klein for reference to the immediate recipient being the AP, which may be a type of mesh point).  Further, Kruys et al. also discloses a network architecture including mesh points that act as immediate recipients according to the six address frame format (See page 1 paragraph 12, page 1 paragraph 14 and Figure 1 of Kruys et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claims 1, 7, and 11.
	With respect to claim 13, as shown above with respect to claims 1, 7, and 11, Kruys et al. renders obvious a mesh network including an addressed immediate recipient of a frame that may be a mesh point MP in the mesh network (See page 1 paragraph 12, page 1 paragraph 14 and Figure 1 of Kruys et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claims 1, 7, and 11.
With respect to claim 14, as shown above with respect to claims 1, 7, and 11, Kruys et al. renders obvious a mesh network including an addressed immediate recipient of a frame that may be a mesh access point MP in the mesh network (See page 1 paragraph 12, page 1 paragraph 14 and Figure 1 of Kruys et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claims 1, 7, and 11.
	With respect to claim 15, Klein discloses wherein the WMN is an IEEE 802.11 WLAN (See page 2 paragraphs 44-45 of Klein for reference to the network being n 802.11 network).  As own above with respect to claims 1, 7, and 11, Kruys et al. also teaches an 802.11 mesh network (See page 1 paragraph 12, page 1 paragraph 14 and Figure 1 of Kruys et al.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Janakiraman et al. (U.S. Publication US 2014/0153577 A1), Denteneer et al. (U.S. Publication US 2011/0149804 A1), and Herbert et al. (U.S. Publication US 2012/0051346 A1) each disclose relevant systems and methods of frame encapsulation in wireless networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON E MATTIS/Primary Examiner, Art Unit 2461